726 S.E.2d 839 (2012)
STATE
v.
Charles Thomas WEST.
No. 211P12-1.
Supreme Court of North Carolina.
June 13, 2012.
Charles Thomas West, Lillington, for West, Charles Thomas.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.
William West, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 10th of May 2012 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 13th of June 2012."